Exhibit 99.1 Press release WiLAN Subsidiary Acquires Patent Portfolio from GLOBALFOUNDRIES OTTAWA, Canada – December 13, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s wholly-owned subsidiary, Auriga Innovations, Inc., has acquired a portfolio of patents from GLOBALFOUNDRIES Inc. The portfolio covers semiconductor process technologies used in the manufacture of semiconductor devices. The patents in this portfolio originated with IBM, a world-class company renowned for its innovation in technology development.In 2015, GLOBALFOUNDRIES acquired portions of IBM’s Microelectronics Division business along with more than 16,000 patents and applications. GLOBALFOUNDRIES is a leading full-service semiconductor design, development, fabrication and innovation company with locations across the globe. All other terms of the agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
